DETAILED ACTION
This Office Action is in response to Applicants application filing received on April 15, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 04/04/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for predicting time series anomalies which is a process (Step 1: YES).

The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and method Claim 17.  Claim 9 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
identifying a recurring anomaly within a time-series signal of a first data value; 
determining a time-series signal of a second data value that is a cause of the recurring anomaly in the time-series signal of the first data value based on a preceding and co-occurring anomaly in the time-series signal of the second data value; and 
storing a correlation between the preceding and co-occurring anomaly in the time-series signal of the second data value and the recurring anomaly in the time-series signal of the first data value.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Identifying an anomaly, determining the recurring anomaly is based on a preceding or co-occurring anomaly, and storing a correlation between the two data values  recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The hardware processor and memory in Claim 1 is just applying generic computer components to the recited abstract limitations. Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a memory (Claim 1) claims 9 and 17 do not contain any recited hardware elements. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0055] about implantation using general purpose or special purpose computing devices [examples of the disclosure may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof. Any such resulting program, having computer-readable code, may be embodied or provided within one or more non- transitory computer-readable media, thereby making a computer program product] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 18-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/050113 A1 (hereafter Yang),
Regarding claim 1, Yang discloses a hardware processor configured to identify a recurring anomaly within a time-series signal of a first data value, and determine a time-series signal of a second data value that is a cause of the recurring anomaly in the time-series signal of the first data value based on a preceding and co-occurring anomaly in the time-series signal of the second data value (par. 0006; detecting anomalies in a communication network is provided. The method includes detecting first outliers in a first set of quality indicators for a cellular group, detecting second outliers in a second set of performance indicators for the cellular group, correlating the first outliers and the second outliers to produce an anomaly candidate, determining a confidence threshold for the anomaly candidate, and indicating a network anomaly in response to the confidence threshold exceeding a predetermined threshold.); and 
a memory (memory 906) configured to store a correlation between the preceding and co-occurring anomaly in the time-series signal of the second data value and the recurring anomaly in the time- series signal of the first data value (par. 0051; By simultaneously conducting outlier detection and correlation across multiple metrics, the performance and accuracy of anomaly detection may be improved. Multi-view detection and correlation of anomalies is a low-complexity technique that can be performed quickly, making it ideal for real-time analysis and diagnosis of network performance and quality.).

Regarding claim 2, Yang discloses wherein the processor is further configured to determine, via a machine learning model, a future time-series signal of the first data value which includes future values of the first data value over time, and detect, via the stored correlation, a future anomaly in the future signal of the first data value based on a preceding and co-occurring event detected in a new time-series signal of the second data value (par. 0061; The window size may be a maximum deviation from an ideal value, expressed as a percentage. The ideal value and deviation percentage may be determined according to training and testing data from the network 100, which may include prior and/or predicted future data. For example, the window size may be selected according to a prediction based on several days’ worth of training and testing data. Once the window size, in value and deviation percentage, is chosen, a top and bottom threshold may be calculated. These thresholds are used to separate outliers from normal indicator data. Because the window size selection may consider past, present, and predicted future data in real time, it is thus considered a learning approach.).

Regarding claim 3, Yang discloses wherein the processor is further configured to output an alert which warns of the detected future anomaly (abstract; indicating a network anomaly in response to the confidence threshold exceeding a predetermined threshold.).

Regarding claim 4, Yang discloses wherein the processor is further configured to pair anomalies in the time-series signal of the first data value with anomalies in the time-series signal of the second data value, and store mappings of the paired anomalies within a data structure of the memory (Fig. 4, step 404. Par. 0066; Once an indicator data stream is detected, outlier correlation method 400 continues by searching for pairs of outliers in the indicator data stream and computing the time spans between the outliers (step 404) . An indicator data stream may contain multiple consecutive outliers, each with a time difference between them. For example, a stream may contain three consecutive outliers: O1, O2, and O3.).

Regarding claim 5, Yang discloses wherein the processor is configured to determine the time-series signal of the second data value is the cause of the recurring anomaly in the time-series signal of the first data value when the paired anomalies are greater than a predetermined threshold (par. 0020; correlating with the multi-view algorithm comprises: determining whether a first time difference between the first outliers is less than an event threshold； determining whether a second time difference between the second outliers is less than the event threshold； and producing the anomaly candidate in response to the first time difference and the second time difference overlapping by an overlap threshold.).

Regarding claim 6, Yang discloses wherein the processor is further configured to identify, for each pairing of anomalies, a delay between a respective anomaly in the time-series signal of the second data value and a paired anomaly in the time-series signal of the first data value to generate a plurality of identified delays, and store the plurality of identified delays in the data structure in association with corresponding mappings of the paired anomalies (par. 0066; Once an indicator data stream is detected, outlier correlation method 400 continues by searching for pairs of outliers in the indicator data stream and computing the time spans between the outliers (step 404) . An indicator data stream may contain multiple consecutive outliers, each with a time difference between them. For example, a stream may contain three consecutive outliers: O1, O2, and O3. In this example, step 404 will detect two pairs of outliers and two corresponding time differences between them: the pairing between O1 and O2, resulting in time difference t12 between them； and the pairing between O2 and O3, resulting in time difference t23 between them. As discussed above, the time differences may be measured in discrete time slot units.).

Regarding claim 7, Yang discloses wherein the processor is further configured to determine the time-series signal of the second data value is the cause of the recurring anomaly in the time-series signal of the first data value based on the identified delays (par. 0067; Once the time differences between outliers have been detected, outlier correlation method 400 continues by checking each time difference to determine if it is smaller than a predefined threshold to (step 406).).

Regarding claim 8, Yang discloses wherein the processor is further configured to determine a time-series signal of a third data value that is also a cause of the recurring anomaly in the time-series signal of the first data value based on a different preceding and co-occurring anomaly in the time-series signal of the third data value, and the memory is further configured to store a second correlation between the different preceding and co-occurring anomaly in the time-series signal of the third data value and the recurring anomaly in the time-series signal of the first data value (par. 0061; The window size may be a maximum deviation from an ideal value, expressed as a percentage. The ideal value and deviation percentage may be determined according to training and testing data from the network 100, which may include prior and/or predicted future data. For example, the window size may be selected according to a prediction based on several days’ worth of training and testing data. Once the window size, in value and deviation percentage, is chosen, a top and bottom threshold may be calculated. These thresholds are used to separate outliers from normal indicator data. Because the window size selection may consider past, present, and predicted future data in real time, it is thus considered a learning approach.).

Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 10 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 13 and therefore rejected under the same rationale. 

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 2, 2022